Exhibit 10.20

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made as of June 18, 2012 between GT
Advanced Technologies Inc., a Delaware corporation (the “Company”), and Dan
Squiller (“Executive”).

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                      Employment.  The Company shall employ
Executive, and Executive hereby accepts employment with the Company, upon the
terms and conditions set forth in this Agreement for the period beginning on the
date of this Agreement and ending as provided in Section 4 hereof (the
“Employment Period”).

 

2.                                      Position and Duties.

 

(a)                                 During the Employment Period, Executive
shall serve as the Vice President and Chief Operating Officer of the Company and
shall have the normal duties, responsibilities, functions and authority of the
Vice President and Chief Operating Officer.  During the Employment Period,
Executive shall render such administrative, financial and other executive and
managerial services to the Company and its Subsidiaries which are consistent
with Executive’s position as the Company’s board of directors (the “Board”) may
from time to time direct.

 

(b)                                 During the Employment Period, Executive
shall report to the President and Chief Executive Officer and shall devote his
best efforts and his full business time and attention (except for permitted
vacation periods and reasonable periods of illness or other incapacity) to the
business and affairs of the Company and its Subsidiaries.  Executive shall
perform his duties, responsibilities and functions to the Company and its
Subsidiaries hereunder to the best of his abilities in a diligent, trustworthy,
professional and efficient manner and shall comply with the Company’s and its
Subsidiaries’ policies and procedures in all material respects.  In performing
his duties and exercising his authority under the Agreement, Executive shall
support and implement the business and strategic plans approved from time to
time by the Board and the President and Chief Executive Officer and shall
support and cooperate with the Company’s and its Subsidiaries’ efforts to expand
their businesses and operate profitably and in conformity with the business and
strategic plans approved by the Board.  So long as Executive is employed by the
Company, Executive shall not, without the prior written consent of the President
and Chief Executive Officer, accept other employment or perform other services
for compensation.  During the Employment Period, Executive shall not serve as an
officer or director of, or otherwise perform services for compensation for, any
other entity without the prior written consent of the President and Chief
Executive Officer; provided that Executive may serve as a director of an officer
or director of or otherwise participate in solely educational, welfare, social,
religious, sporting club and civic organizations so long as such activities do
not interfere with Executive’s employment with the Company and its Subsidiaries.

 

--------------------------------------------------------------------------------


 

(c)                                  For a period of time mutually agreeable to
the Executive and the President and Chief Executive Officer, the Executive will
work at the Company’s offices in Nashua, New Hampshire (or another location in
the United States mutually agreeable to the Executive and the President and
Chief Executive Officer).  After this initial period, the Executive acknowledges
and agrees that the Executive will be headquartered in Hong Kong, China for a
period of approximately three years.

 

(d)                                 For purposes of this Agreement,
“Subsidiaries” shall mean any corporation or other entity of which the
securities or other ownership interests having the voting power to elect a
majority of the board of directors or other governing body are, at the time of
determination, owned by the Company, directly or through one of more
Subsidiaries.

 

3.                                      Compensation and Benefits.

 

(a)                                 During the Employment Period, Executive’s
base salary shall be $500,000 per annum or such higher rate as the Compensation
Committee of the Board (the “Compensation Committee”) may determine from time to
time (as adjusted from time to time, the “Base Salary”), which salary shall be
payable by the Company in proportionate, bi-weekly installments and in
accordance with the Company’s general payroll practices in effect from time to
time.  For any partial years of employment during the Employment Period, the
Base Salary shall be pro rated on an annualized basis.  In addition, during the
Employment Period, Executive shall be entitled to participate in all of the
Company’s employee benefit programs (other than bonuses and other incentive
programs, except as otherwise (i) provided herein or (ii) determined by the
Board) for which senior executive employees of the Company and its Subsidiaries
are generally eligible, and Executive shall be entitled to four (4) weeks of
paid vacation and paid leave for illness each calendar year in accordance with
the Company’s policies.

 

(b)                                 In addition to the Base Salary:

 

(i)                                     During the Employment Period, Executive
shall be entitled to participate in the 162(m) Executive Bonus Program of the
Company (the “Bonus Plan”), pursuant to the terms thereof, for the 9-month
transition period ending December 31, 2012 (the “Transition Period”), under
which Executive may be eligible to receive a bonus based upon the achievement of
such performance targets and other conditions as stated in the Bonus Plan. 
Executive’s “Participation Date” under the Bonus Plan shall be the date hereof. 
Notwithstanding the foregoing or anything to the contrary contained in the Bonus
Plan, Executive shall be entitled to a minimum cash bonus under the Bonus Plan
with respect to the Transition Period in an amount equal to $250,000/365
multiplied by the number of days during Transition Period which Executive was
continuously employed by the Company, so long as Executive is employed on the
last day of the Transition Period.  Such cash bonus shall be payable to
Executive on the same date that bonus payments are made senior executive
employees under the Bonus Plan.  The Bonus Plan, if any, for future years shall
be determined by the Compensation Committee of the Board of Directors.  While
the Company does not guarantee the existence or the terms and conditions of any
incentive plan in future years, participation in any such plans, if any, shall
be extended to Executive to an extent commensurate with Executive’s position.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Pursuant the Company’s 2011 Equity
Incentive Plan (the “Plan”), Executive will receive a restricted stock units
(“RSUs”).  The number of shares of Company common stock underlying the RSUs
shall be $4,000,000 divided by the closing price of the Company’s stock on the
date of grant.  The terms of the RSUs shall be set forth in the form of
Restricted Stock Unit Agreement and shall be subject to the Plan, each as
attached hereto as Exhibits A-1 and A-2 respectively.

 

(d)                                 The Company shall also pay Executive upon
the date of execution of this Agreement the sum of $200,000 as a one-time sign
on bonus award.

 

(e)                                  During the Employment Period, the Company
shall reimburse Executive for all reasonable business expenses incurred by him
in the course of performing his duties and responsibilities under this Agreement
which are consistent with the Company’s policies in effect from time to time
with respect to travel, entertainment and other business expenses, subject to
the Company’s requirements with respect to reporting and documentation of such
expenses.

 

(f)                                   All amounts payable to Executive hereunder
shall be subject to all required and customary withholding by the Company and
its Subsidiaries.

 

4.                                      Termination.

 

(a)                                 The Employment Period shall begin on the
date of this Agreement and continue until the Employment Period is terminated by
(i) Executive’s resignation (with or without Good Reason, as defined below) or
death or Disability (as defined below) as provided herein or (ii) the Company at
any time prior to such date with or without Cause (as defined below).  Except as
otherwise provided herein, any termination of the Employment Period by the
Company shall be effective as specified in a written notice from the Company to
Executive; provided that, the Company shall provide at least thirty (30) days
advanced notice to Executive in the event the Company terminates Executive’s
employment without Cause.  Executive shall provide at least thirty (30) days
advanced written notice of Executive’s resignation of employment, with or
without Good Reason (as defined below), to the President and Chief Executive
Officer.  For the avoidance of doubt, subject to the terms and provisions of
this Agreement, including this Section 4, the Employment Period may be
terminated by either the Company or Executive at any time.

 

(b)                                 If the Employment Period is terminated by
the Company without Cause, or as a result of Executive’s resignation with Good
Reason, Executive shall be entitled to:

 

(i)                                     continue to receive his Base Salary
(paid in accordance with the Company’s general payroll practices in effect on
the termination date) as special severance payments from the date of termination
for a period of twelve (12) months thereafter (the “Severance Period”);

 

(ii)                                  to the extent permitted by the applicable
benefit plans, continued participation during the Severance Period in health and
dental insurance plans sponsored by the Company on terms and conditions in
effect at the time of such termination (including cost sharing, if applicable)
substantially similar to those applicable to employees of the Company generally;

 

3

--------------------------------------------------------------------------------


 

provided, however, Executive shall be entitled to the payments and benefits
described in clauses (b)(i) and (b)(ii) of this Section 4 if and only if
Executive has executed and delivered to the Company the General Release
substantially in form and substance as set forth in Exhibit B attached hereto,
and the General Release has become effective and no longer subject to revocation
no later than 60 days following the termination of the Employment Period and not
then been breached (the “Initial Severance Conditions”), and only so long as
Executive has not revoked or breached the provisions of the General Release. 
Any amounts payable or benefits to be provided pursuant to this
Section 4(b) shall not be paid or provided until the first scheduled payment
date following the satisfaction of the Initial Severance Conditions (with the
first such payment being in an amount equal to the total amount to which
Executive would otherwise have been entitled during the period following the
date of termination if such deferral had not been required); provided, however,
any such amounts that constitute “nonqualified deferred compensation” within the
meaning of Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (“Section 409A”) shall not be paid or provided until the
60th day following such termination to the extent necessary to avoid adverse tax
consequences under Section 409A and if such payments or benefits are required to
be so deferred, the first payment shall be in an amount equal to the total
amount to which Executive would otherwise have been entitled during the period
following the date of termination if such deferral had not been required;
provided, further, that if Executive is a “specified employee” within the
meaning of Section 409A, any amounts payable to Executive under this
Section 4(b) during the first six months and one day following the date of
termination pursuant to this Section 4(b) that constitute nonqualified deferred
compensation within the meaning of Section 409A shall not be paid or provided
until the date six months and one day following such termination to the extent
necessary to avoid adverse tax consequences under Section 409A, and if such
payments are required to be so deferred, the first payment shall be in an amount
equal to the total amount to which Executive would otherwise have been entitled
to during the period following the date of termination if such deferral had not
been required.  Executive shall not be entitled to any other salary,
compensation or benefits after termination of the Employment Period, except as
specifically provided for in the Company’s employee benefit plans or as
otherwise expressly required by applicable law.  Following the execution and
delivery by Executive of the General Release substantially in form and substance
as set forth in Exhibit B attached hereto, the Company agrees not to disparage
Executive; provided, however, the Company shall be permitted to pursue any and
all legal remedies against Executive to the extent the Company reasonably
believes that Executive failed to comply with the law, this Agreement, the
Company’s Code of Conduct, the Company’s employee handbook or other policies
applicable to its employees.

 

(c)                                  If the Employment Period is (i) terminated
by the Company for Cause or (ii) terminated by the Executive without Good Reason
(as defined below), Executive shall only be entitled to receive his Base Salary
and benefits through the date of termination and shall not be entitled to any
other salary, compensation or benefits from the Company or its Subsidiaries
thereafter, except as otherwise specifically provided for under the Company’s
employee benefit plans or as otherwise expressly required by applicable law. 
The termination of the Employment Period for Cause shall preclude Executive’s
resignation with Good Reason.  If this Agreement is terminated due to the
Executive’s death or Disability, Executive shall only be entitled to receive
(a) his Base Salary through the date of termination, (b) any benefits the
Executive’s eligible family members are entitled to under COBRA, and (c) at the
sole discretion of the Board, a pro-rata portion (based on the number of days
Executive was employed during the fiscal year in

 

4

--------------------------------------------------------------------------------


 

which the death or disability occurred) of any annual target bonus (other than
under the Bonus Plan) Executive would have been entitled to for such fiscal
year, had the Employment Period not been terminated during such year, payable at
the time Executive would have been entitled to receive such bonus had the
Employment Period not been terminated.  The Board shall retain full
discretionary authority to determine whether any such bonus is paid, and the
size thereof, pursuant to this Section 4(c) in effect based upon the Company’s
performance as well as Executive’s contribution toward business objectives as
demonstrated by the achievement of functional/individual goals.

 

(d)                                 Except as otherwise expressly provided
herein, all of Executive’s rights to salary, bonuses, employee benefits and
other compensation hereunder which would have accrued or become payable after
the termination of the Employment Period shall cease upon such termination,
other than those expressly required under applicable law (such as COBRA). 
Except as provided in Section 20(d), the Company may offset any amounts
Executive owes it, to the extent agreed by the Company and Executive or
determined pursuant to the arbitration as set forth in Section 17 or by a final
order of a court of competent jurisdiction, against any amounts the Company owes
Executive hereunder.

 

(e)                                  Effective upon the termination of the
Employment Period for any reason, including termination by the Company with or
without Cause or Executive’s resignation with or without Good Reason, Executive
shall resign from all director, officer and other fiduciary positions Executive
may then hold with the Company and its Subsidiaries and shall deliver to the
Board a resignation letter to such effect on the date of such termination.

 

(f)                                   For purposes of this Agreement, “Cause”
shall mean with respect to Executive one or more of the following:  (i) the
commission of a felony or other crime involving moral turpitude or the
commission of any other act or omission involving dishonesty, disloyalty or
fraud with respect to the Company or any of its Subsidiaries or any of their
customers or suppliers, (ii) repeatedly reporting to work under the influence of
alcohol or illegal drugs, the use of illegal drugs in the workplace or other
repeated conduct causing the Company or any of its Subsidiaries substantial
public disgrace or disrepute or substantial economic harm, (iii) substantial and
repeated failure to perform duties as reasonably directed by the Board or the
President and Chief Executive Officer which is not cured to the Company’s
reasonable satisfaction within thirty (30) days after written notice thereof to
Executive, (iv) any act or omission aiding or abetting a competitor, supplier or
customer of the Company or any of its Subsidiaries to the material disadvantage
or detriment of the Company and its Subsidiaries, (v) breach of fiduciary duty,
gross negligence or willful misconduct with respect to the Company or any of its
Subsidiaries, (vi) any breach of the Proprietary Rights and Confidentiality
Agreement, dated as of the date hereof, between the Executive and GTAT Corp., or
any material breach of this Agreement or any other agreement between the Company
and Executive, or (vii) any other material breach of this Agreement which is not
cured to the Company’s reasonable satisfaction within thirty (30) days after
written notice thereof to Executive.

 

(g)                                  For purposes of this Agreement,
“Disability” shall mean Executive’s inability to perform the essential duties,
responsibilities and functions of his position with the Company and its
Subsidiaries for a period of ninety (90) consecutive days or for a total of
180 days during any 12-month period as a result of any mental or physical
illness, disability or

 

5

--------------------------------------------------------------------------------


 

incapacity even with reasonable accommodations for such illness, disability or
incapacity provided by the Company and its Subsidiaries or if providing such
accommodations would be unreasonable, all as determined by an independent
medical doctor chosen by the President and Chief Executive Officer and
reasonably acceptable to Executive or his personal representative.  Executive
shall cooperate in all respects with the Company if a question arises as to
whether he has become disabled (including, without limitation, submitting to
reasonable examinations by one or more medical doctors and other health care
specialists selected by the Company and authorizing such medical doctors and
other health care specialists to discuss Executive’s condition with the
Company).

 

(h)                                 For purposes of this Agreement, “Good
Reason” shall mean if Executive resigns from employment with the Company and its
Subsidiaries prior to the end of the Employment Period as a result of the
occurrence of one or more of the following events:  (i) the Company reduces the
amount of the Base Salary (other than as a result of a general across-the-board
salary reduction applicable to all senior executives of the Company) or elects
to eliminate the Bonus Plan without permitting Executive to participate in an
annual incentive bonus plan in place of the Bonus Plan which offers a potential
bonus payment comparable to that earnable at 100% of plan target by Executive
under the Bonus Plan, or (ii) the Company changes Executive’s title and reduces
his responsibilities or authority in a manner materially inconsistent with that
of the position of Vice President and Chief Operating Officer; provided that in
order for Executive’s resignation for Good Reason to be effective hereunder,
Executive must provide written notice to the Company stating Executive’s intent
to resign for Good Reason and the grounds therefor within thirty (30) days after
such grounds exist and grant the Company thirty (30) days from receipt of such
notice to remedy or otherwise remove the grounds supporting Executive’s
resignation for Good Reason.

 

5.                                      Executive’s Representations.  Executive
hereby represents and warrants to the Company that (i) the execution, delivery
and performance of this Agreement by Executive do not and shall not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a party or by which
he is bound, (ii) Executive is not a party to or bound by any employment
agreement, noncompete agreement or confidentiality agreement with any other
person or entity and (iii) upon the execution and delivery of this Agreement by
the Company, this Agreement shall be the valid and binding obligation of
Executive, enforceable in accordance with its terms.  Executive hereby
acknowledges and represents that he has consulted with independent legal counsel
regarding his rights and obligations under this Agreement and that he fully
understands the terms and conditions contained herein.

 

6.                                      Survival.  The rights and obligations of
the parties under this Agreement shall survive as provided herein or if
necessary or desirable to accomplish the purposes of other surviving provisions
following the termination of Executive’s employment with the Company, regardless
of the manner of or reasons for such termination.

 

7.                                      Notices.  All notices, requests and
other communications hereunder must be in writing and will be deemed to have
been duly given only if delivered personally against written receipt or by
facsimile transmission against facsimile confirmation or mailed by prepaid first

 

6

--------------------------------------------------------------------------------


 

class certified mail, return receipt requested, or mailed by overnight courier
prepaid, to the parties hereto at the following addresses or facsimile numbers:

 

Notices to Executive:

 

Dan Squiller
6686 Merwell St.
San Diego, CA 92122

 

Notices to the Company:

 

GT Advanced Technologies Inc.
20 Trafalgar Square
Nashua, NH 03063
Facsimile:  (603) 598-0430
Attn:   General Counsel



All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 7 or by facsimile
transmission to the facsimile number as provided for in this Section 7, be
deemed given on the day so delivered, or, if delivered after 5:00 p.m. local
time or on a day other than a Saturday, Sunday or any day on which banks located
in the State of New York are authorized or obligated to close (a “Business
Day”), then on the next proceeding Business Day, (b) if delivered by mail in the
manner described above to the address as provided in this Section 7, be deemed
given on the earlier of the third Business Day following mailing or upon receipt
and (c) if delivered by overnight courier to the address as provided for in this
Section 7, be deemed given on the earlier of the first Business Day following
the date sent by such overnight courier or upon receipt, in each case regardless
of whether such notice, request or other communication is received by any other
Person to whom a copy of such notice is to be delivered pursuant to this
Section 7.  Any party hereto from time to time may change its address, facsimile
number or other information for the purpose of notices to that party by giving
notice specifying such change to the other party hereto.

 

8.                                      Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
action in any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

9.                                      Complete Agreement.  This Agreement,
those documents expressly referred to herein and other documents of even date
herewith embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

 

7

--------------------------------------------------------------------------------


 

10.                               No Strict Construction.  The language used in
this Agreement shall be deemed to be the language chosen by the parties hereto
to express their mutual intent, and no rule of strict construction shall be
applied against any party.

 

11.                               Counterparts.  This Agreement may be executed
in separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.

 

12.                               Successors and Assigns.  This Agreement is
intended to bind and inure to the benefit of and be enforceable by Executive,
the Company and their respective heirs, successors and assigns, except that
Executive may not assign his rights or delegate his duties or obligations
hereunder without the prior written consent of the Company.

 

13.                               Choice of Law.  All issues and questions
concerning the construction, validity, enforcement and interpretation of this
Agreement and the exhibits and schedules hereto shall be governed by, and
construed in accordance with, the laws of the State of New Hampshire, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of New Hampshire or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
New Hampshire.  In furtherance of the foregoing, the internal law of the State
of New Hampshire shall control the interpretation and construction of this
Agreement (and all schedules and exhibits hereto), even though under that
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

 

14.                               Amendment and Waiver.  The provisions of this
Agreement may be amended or waived only with the prior written consent of the
Company and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

 

15.                               Insurance.  The Company may, at its
discretion, apply for and procure in its own name and for its own benefit life
and/or disability insurance on Executive in any amount or amounts considered
advisable.  Executive agrees to cooperate in any medical or other examination,
supply any information and execute and deliver any applications or other
instruments in writing as may be reasonably necessary to obtain and constitute
such insurance.  Executive hereby represents that he has no reason to believe
that his life is not insurable at rates now prevailing for healthy men of his
age.

 

16.                               Indemnification and Reimbursement of Payments
on Behalf of Executive.  The Company and its Subsidiaries shall be entitled to
deduct or withhold from any amounts owing from the Company or any of its
Subsidiaries to Executive any federal, state, local or foreign withholding
taxes, excise tax or employment taxes (“Taxes”) imposed with respect to
Executive’s compensation or other payments from the Company or any of its
Subsidiaries or Executive’s ownership interest in the Company (including,
without limitation, wages, bonuses, dividends, the receipt or exercise of equity
options and/or the receipt or vesting of restricted

 

8

--------------------------------------------------------------------------------


 

equity).  In the event the Company or any of its Subsidiaries does not make such
deductions or withholdings, Executive shall indemnify the Company and its
Subsidiaries for any amounts paid with respect to any such Taxes, together with
any interest, penalties and related expenses thereto.

 

17.                               Arbitration.  Each party hereto agrees that
the arbitration procedure set forth in Exhibit C hereto shall be the sole and
exclusive method for resolving any claim or dispute (“Claim”) arising out of or
relating to the rights and obligations acknowledged and agreed to in this
Agreement and the employment of Executive by the Company and its Subsidiaries
(including, without limitation, disputes and claims regarding employment
discrimination, sexual harassment, termination and discharge), whether such
Claim arose or the facts on which such Claim is based occurred prior to or after
the execution and delivery of adoption of this Agreement.  Except as set forth
in Exhibit C hereto, the parties agree that the result of any arbitration
hereunder shall be final, conclusive and binding on all of the parties.  Nothing
in this Section 17 shall prohibit a party hereto from instituting litigation to
enforce any Final Determination (as defined in Exhibit C hereto).

 

18.                               Corporate Opportunity.  Executive shall submit
to the Board all business, commercial and investment opportunities, or offers
presented to Executive or of which Executive becomes aware at any time during
the Employment Period which relate to the business of the Company or its
Subsidiaries (“Corporate Opportunities”).  Unless approved by the Board,
Executive shall not accept or pursue, directly or indirectly, any Corporate
Opportunities on Executive’s own behalf.

 

19.                               Executive’s Cooperation.  During the
Employment Period and thereafter, Executive shall cooperate with the Company and
its Subsidiaries in any internal investigation, any administrative, regulatory
or judicial investigation or proceeding or any dispute with a third party as
reasonably requested by the Company (including, without limitation, Executive
being available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments).  In the event the Company requires Executive’s
cooperation in accordance with this Section 19, the Company shall reimburse
Executive solely for reasonable travel expenses (including lodging and meals)
upon submission of receipts.

 

20.                               409A Provisions.  Notwithstanding any other
provision herein:

 

(a)         The parties hereto intend that payments and benefits under this
Agreement comply with or be exempt from Section 409A and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith or exempt therefrom.  In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on Executive by Section 409A or damages for failing to comply with
Section 409A.

 

9

--------------------------------------------------------------------------------


 

(b)         For all purposes of this Agreement, references herein to
“termination,” “termination of the Employment Period,” “resignation” or other
terms of similar import shall in each case mean a “separation from service”
within the meaning of Section 409A.

 

(c)          For purposes of Section 409A, Executive’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

 

(d)         In no event shall any payment under this Agreement that constitutes
nonqualified deferred compensation subject to Section 409A, as determined by the
Board of Directors in its sole discretion, be subject to offset unless otherwise
permitted by Section 409A.

 

(e)          To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Code Section 409A, (i) all expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Executive, (ii) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

*    *    *    *    *

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

GT ADVANCED TECHNOLOGIES INC.

 

 

 

 

 

 

 

By:

/s/ Hoil Kim

 

Name:

Hoil Kim

 

Its:

Vice President and General Counsel

 

 

 

 

 

 

 

 

/s/ Dan Squiller

 

Dan Squiller

 

[Signature page to Squiller Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Exhibit Intentionally Omitted.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

Exhibit Intentionally Omitted.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Exhibit Intentionally Omitted

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Exhibit Intentionally Omitted

 

C-1

--------------------------------------------------------------------------------